DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the material at least partially not being fed in the material feeding step in the cycle in which the amount of the foamed mixed sand is not less than a first threshold.”  The language is unclear.  For examination purposes, the limitation is interpreted as feeding the material when below the first threshold, and not feeding when above the first threshold.

Claim 1 recites the limitation "the cycle in which the amount of the foamed mixed sand is not less than a first threshold" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the cycle in which the amount of the foamed mixed sand is less than a second threshold" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 fails to further limit the independent claim, as claim 3 is worded such that a step of the cycle is being omitted.  For example, note that the claims require repeatedly carrying out a cycle including steps of feeding, mixing ejection, and measurement, and that claim 3 requires one of the cycles to omit one of those steps.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenpo (US 2006/0071364) in view of Mitzner (US 4,592,397).
Regarding claim 1, Zenpo teaches a molding method (abstract, foundry molding) comprising:
repeatedly carrying out a cycle (paragraph [0144], [0145], a plurality of molds is molded by repeating the molding process),
5the cycle including:
a material feeding step of feeding, into a mixing tank, a material whose amount is larger than an amount that is needed to form a single mold (paragraph [0141], dry mixture is mixed and about 500 grams of resultant mixture temporarily stored in the blowing head);
a mixing step of mixing the material, contained 10in the mixing tank, so as to produce foamed mixed sand (paragraph [0141], the temporarily stored mixture is then stirred by the stirring blades 5, paragraph [0113]-[0114], mixture with additional water is stirred to cause it to foam);
an ejection step of pressing, by air, the foamed mixed sand, contained in the mixing tank, so as to eject the foamed mixed sand (paragraph [0141], about 100 grams of the mixture are then charged by blowing compressed air supplied through the air-inlet pipe into the cavity).
Zenpo is quiet to a measurement step of measuring, once before or 15after the ejection step, an amount of the foamed mixed sand contained in the mixing tank, and that the material at least partially not being fed in the material feeding step in the cycle in which the amount of the foamed mixed sand is not less than a first threshold.
Mitzner teaches an arrangement for an automatic control over the filling of a dosing or metering container (abstract) in a foundry or cast molding technology (col 1 lines 39-47).  At the beginning of production, a desired rated filling height is selected (col 2 lines 30-40) and a predetermined quantity of pourable material for one or more work cycles is placed within the dosing container (col 2 lines 5-15).  The feeler 9 of the position sensing device 6 corresponds to an actual pouring material height (col 2 lines 40-68).  If the actual height of material falls below the rated height, a closure 5 is opened to allow material to pass into the container (col 3 lines 5-30).  If the actual height is above the selected height, closure 5 is not opened (col 3 lines 5-30).  In operation, a partial quantity can be withdrawn from the container and refilled with the same partial quantity, or alternatively, during an emptying sequence, the entire quantity can be discharged and the container refilled with a like quantity (col 4 lines 40-60).
In view of the teachings of Mitzner, it would have been obvious to one of ordinary skill in the art to include a measurement step before the ejection step, so as provide an automatic control of the filling of the mixing tank (Mitzner, abstract).  Note that Mitzner discloses that if the actual height is above the selected height, closure 5 is not opened (col 3 lines 5-30), suggesting that material is not needed to be fed when the amount is not less than a first threshold.  

Regarding claim 2, the combination teaches wherein the ejection step is carried out while the mixing tank and a lid member configured to open and close the mixing 25tank are connected to each other (Zenpo, paragraph [0141], cylinder 3 is lowered to close the blowing head by the seal 4, and then the mixture is charged by blowing compressed air), and the material feedingSNT20265/US- 89 - step, the mixing step, and the measurement step are carried out while the mixing tank and the lid member are disconnected from each other (Zenpo, paragraph [0141], note that the cylinder 3 is lowered after the stirring step, thus would be disconnected during the feeding, mixing, and measurement step), and the measurement step is carried out before or after the 5ejection step (Mitzner, measurement step is performed before the material feeding step (which is before the ejection step) so as to determine the amount to be filled).

Regarding claim 3, the combination teaches wherein the mixing step is further omitted in the cycle in which the 10amount of the foamed mixed sand is not less than the first threshold (Zenpo, paragraph [0145], note that there may be a one time pre-stir per three cycles to charge the mixture, thus suggesting omitting the stirring in a cycle (e.g., second and third cycle would omit the pre-stir and feeding, as the charge is sufficient for at least three cycles).

Regarding claim 4, the combination is quiet to a 15weight of the material that is fed into the mixing tank in the material feeding step is not less than 105% and not more than 200% of a weight that is needed to form the single mold.
However, note that Mitzner discloses withdrawing a partial quantity in the container and refilling the same partial quantity (col 4 lines 40-60, thereby suggesting 100% of the material required to form the single mold in the combination) as well as emptying the entire quantity in the container and refilling with a like quantity (col 4 lines 40-60), where the quantity is enough for one or more work cycles (col 2 lines 5-15).
It would have been obvious to one of ordinary skill in the art to optimize the amount of material to be fed into the mixing tank, depending on the initial predetermined quantity of material fed to the mixing tank, as Mitzner discloses refilling with the like quantity as emptied, and that the container is enough for more than one work cycle (e.g., two work cycles would empty 200% of the amount required for a single mold, and thus refill 200%).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenpo as modified by Mitzner as applied to claim 1 above, and further in view of Kato (US 2009/0092171, hereinafter Kato’171).
Regarding claim 5, the combination teaches water included in the material is fed into the mixing tank (paragraph [0141], 6 wt% water is added to and mixed with 100 wt% of the dry mixture), but is quiet to whether the step is still performed in the cycle in which the amount of the foamed mixed sand is not less than the first threshold.
Kato’171 teaches monitoring and controlling the conditions of an expandable mixture before injecting it in a mold (abstract).  Kato teaches moisture content measuring means for the condition of the mixing of the expandable mixture (paragraph [0029]) and that if the moisture content is not within a reference threshold, water that is lacking is added and the mixture is remixed (paragraph [0038]).
	In view of the teachings of Kato’171, it would have been obvious to one of ordinary skill in the art to measure the moisture content and add water when water is lacking (paragraph [0038]), so that the strength of a casting mold can be made uniform (paragraph [0009]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenpo as modified by Mitzner as applied to claim 1 above, and further in view of Nishida (JP 2001-321892 A).
Regarding claim 6, the combination teaches a second threshold (Mitzner, col 2 lines 30-42, different rated filling heights can be selected for the container), but is quiet to a warning being given in the cycle in which the amount of the foamed mixed sand is less than a second threshold.
Nishida teaches a molding-related information monitoring system (paragraph [0001]) including transmitting a signal corresponding to a desired attribute measured (paragraph [0008]).  Sand property data (paragraph [0035]) or data such as operating status, abnormal information, number of planned moldings, number of remaining molds can be obtained (paragraph [0037]).  Each sand property can be calculated and displayed graphically, and an alarm can be issued if the upper and lower limits are exceeded (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art to modify the combination such that a warning is provided when the amount is less than a second threshold, as Nishida teaches the advantages of accumulating data (paragraph [0003]), such as for knowing how the molding machine was operated on a daily basis and to clarify production conditions and search for causes of defects (paragraph [0042]) and that the signals can allow quality control personnel to read particular sensor readings (paragraph [0031]). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenpo as modified by Mitzner and Nishida as applied to claim 6 above, and further in view of Kato (JP 2018-192512 A, cited in IDS filed 1/7/21, hereinafter Kato’512).
Regarding claim 7, the combination is quiet to a molding machine for carrying out the cycle is subjected to maintenance in a case where the warning is given.
	Kato’512 teaches a mold making method in which a foaming mixture is filled into a cavity of a mold to make a mold (paragraph [0013]).  Kato’513 discloses cleaning and maintenance of the mold making apparatus (paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art to carry out cleaning and maintenance when the warning is given, during abnormal conditions (Nishida, paragraph [0037]), such as being below a second threshold (Mitzner, different rated heights).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735